 



Exhibit 10.6

Bookham, Inc.

Restricted Stock Agreement
Granted Under 2004 Stock Incentive Plan

     AGREEMENT made February 9, 2005, between Bookham, Inc., a Delaware
corporation (the “Company”), and Stephen Abely (the “Participant”).

     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:

     1. Issuance of Shares; Forfeiture of Options.

          (a) The Company shall issue to the Participant, subject to the terms
and conditions set forth in this Agreement and in the Company’s 2004 Stock
Incentive Plan (the “Plan”), 102,450 shares (the “Shares”) of common stock,
$0.01 par value, of the Company (“Common Stock”). The Shares will be held in
book entry by the Company’s transfer agent in the name of the Participant for
that number of Shares issued to the Participant. The Participant agrees that the
Shares shall be subject to the forfeiture provisions set forth in Section 2 of
this Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.

          (b) In consideration for the issuance of the Shares, the Participant
shall surrender to the Company for cancellation all of the options which were
previously granted by the Company to the Participant. Upon surrender, the
options will be cancelled and will be of no further force or effect and the
Participant shall have no further rights with respect to such options. The
Company shall have no obligation to issue the Shares unless and until the
Participant surrenders the options. The options surrendered by the Participant
are set forth in Exhibit A.

     2. Vesting.

          (a) The Shares shall vest and become free from the forfeiture
provisions in Section 2(b) hereof and become free from the transfer restrictions
in Section 4 hereof on the earlier of:

               (1) the one-year anniversary of the date hereof, provided that
(A) the Participant has been continuously employed by the Company between the
date hereof and such anniversary, (B) on or before such anniversary, the Company
has filed on a timely basis any report required pursuant to Item 308 of
Regulation S-K and (C) on such anniversary the Company does not have any
material weakness that has not been remedied to the satisfaction of the Audit
Committee of the Company’s Board of Directors and the Company’s independent
auditors; or

               (2) the termination of the Participant’s employment with the
Company by the Company without Cause or by the Participant for Good Reason. As
used herein, “Cause” means any (i) willful failure by the Participant, which
failure is not cured within 30 days of written notice to the Participant from
the Company, to perform his or her material

 



--------------------------------------------------------------------------------



 



responsibilities to the Company or (ii) willful misconduct by the Participant
that affects the business reputation of the Company. As used herein, Good
Reason” means any significant diminution in the Participant’s title, authority
or responsibilities, or any reduction in the annual cash compensation payable to
the Participant.

          (b) In the event that the Shares do not vest in accordance with
Section 2(a) on or before the one-year anniversary of the date hereof, then on
such anniversary, all of the Shares shall be forfeited immediately and
automatically to the Company and the Participant shall have no further rights
with respect to such Shares.

          (c) In the event that the Participant’s employment with the Company is
terminated by reason of the Participant’s death or disability prior to the
one-year anniversary of the date hereof, all of the Shares shall be forfeited
immediately and automatically. For this purpose, “disability” shall mean the
inability of the Participant, due to a medical reason, to carry out his duties
as an employee of the Company for a period of six consecutive months.

          (d) Notwithstanding anything herein to the contrary, upon the
consummation of a Change in Control of the Company (as defined in Exhibit B),
the performance conditions contained in Sections 1(a)(1)(B) and 1(a)(1)(C) shall
be deemed to be satisfied.

          (e) For purposes of this Agreement, employment with the Company shall
include employment with a parent or subsidiary of the Company, or any successor
to the Company.

     3. Automatic Sale Upon Vesting.

          (a) Upon any vesting of Shares pursuant to Section 2 hereof, the
Company shall sell, or arrange for the sale of, such number of the Shares no
longer subject to forfeiture under Section 2 as is sufficient to generate net
proceeds sufficient to satisfy the Company’s minimum statutory withholding
obligations with respect to the income recognized by the Participant upon the
lapse of the forfeiture provisions (based on minimum statutory withholding rates
for all tax purposes, including payroll and social security taxes, that are
applicable to such income), and the Company shall retain such net proceeds in
satisfaction of such tax withholding obligations.

          (b) The Participant hereby appoints the General Counsel and Company
Secretary his attorney in fact to sell the Participant’s Shares in accordance
with this Section 3. The Participant agrees to execute and deliver such
documents, instruments and certificates as may reasonably be required in
connection with the sale of the Shares pursuant to this Section 3.

          (c) The Participant represents to the Company that, as of the date
hereof, he is not aware of any material nonpublic information about the Company
or the Common Stock. The Participant and the Company have structured this
Agreement to constitute a “binding contract” relating to the sale of Common
Stock pursuant to this Section 3, consistent with the affirmative defense to
liability under Section 10(b) of the Securities Exchange Act of 1934 under
Rule 10b5-1(c) promulgated under such Act.

-2-



--------------------------------------------------------------------------------



 



     4. Restrictions on Transfer.

          (a) The Participant shall not sell, assign, transfer, pledge,
hypothecate or otherwise dispose of, by operation of law or otherwise
(collectively “transfer”) any Shares, or any interest therein, until such Shares
have vested, except that the Participant may transfer such Shares (i) to or for
the benefit of any spouse, children, parents, uncles, aunts, siblings,
grandchildren and any other relatives approved by the Board of Directors
(collectively, “Approved Relatives”) or to a trust established solely for the
benefit of the Participant and/or Approved Relatives, provided that such Shares
shall remain subject to this Agreement (including without limitation the
restrictions on transfer set forth in this Section 4 and the forfeiture
provisions contained in Section 2) and such permitted transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement or (ii) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation), provided that, in accordance with the Plan and except
as otherwise provided herein, the securities or other property received by the
Participant in connection with such transaction shall remain subject to this
Agreement.

          (b) The Company shall not be required (i) to transfer on its books any
of the Shares which have been transferred in violation of any of the provisions
set forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.

     5. Restrictive Legends.

     All Shares subject to this Agreement subject to the following restriction,
in addition to any other legends that may be required under federal or state
securities laws:

“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

     6. Provisions of the Plan.

     This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

     7. Withholding Taxes; Section 83(b) Election.

          (a) The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the issuance of the Shares to the Participant or the lapse of
the forfeiture provisions.

-3-



--------------------------------------------------------------------------------



 



          (b) The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and other tax consequences of this investment
and the transactions contemplated by this Agreement. The Participant is relying
solely on such advisors and not on any statements or representations of the
Company or any of its agents. The Participant understands that the Participant
(and not the Company) shall be responsible for the Participant’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

          THE PARTICIPANT AGREES NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF
THE INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.

     8. Miscellaneous.

          (a) No Rights to Employment. The Participant acknowledges and agrees
that the vesting of the Shares pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an employee
at the will of the Company (not through the act of being hired or being granted
the Shares hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee for the vesting period, for any period, or at all.

          (b) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

          (c) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.

          (d) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

          (e) Notice. Each notice relating to this Agreement shall be in writing
and delivered in person or by first class mail, postage prepaid, to the address
as hereinafter provided. Each notice shall be deemed to have been given on the
date it is received. Each notice to the Company shall be addressed to it at its
offices at Caswell, Towchester, Northhamptonshire NN12 8EQ, United Kingdom
(Attention: General Counsel and Company Secretary). Each notice to the
Participant shall be addressed to the Participant at the Participant’s last
known address.

          (f) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.

-4-



--------------------------------------------------------------------------------



 



          (g) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

          (h) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.

          (i) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.

          (j) Interpretation. The interpretation and construction of any terms
or conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.

          (k) Participant’s Acknowledgments. The Participant acknowledges that
he or she: (i) has read this Agreement; (ii) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP is acting as
counsel to the Company in connection with the transactions contemplated by the
Agreement, and is not acting as counsel for the Participant.

          (l) Delivery of Certificates. Subject to Section 3, the Participant
may request that the Company deliver the Shares in certificated form with
respect to any Shares that have ceased to be subject to forfeiture pursuant to
Section 2.

          (m) No Deferral. Notwithstanding anything herein to the contrary,
neither the Company nor the Participant may defer the delivery of the Shares.

-5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              BOOKHAM, INC.
 
       

  By :       /s/ Peter Bordui

       

        Name: Peter Bordui

        Title: Chairman of the Board

                  /s/ Stephen Abely           Stephen Abely
 
       

  Address:    

       
 
       

       

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A

     The Participant shall surrender the options to purchase 263,770 shares of
the Company’s common stock which constitute his entire holding of stock options
in the Company.

-7-



--------------------------------------------------------------------------------



 



EXHIBIT B

     As used herein, “Change in Control” shall mean:

     (i) the sale of all or substantially all of the assets of the Company;

     (ii) a merger, consolidation, reorganization, recapitalization or share
exchange involving the Company with any corporation where, as a result of the
transaction, the voting securities of the Company outstanding immediately prior
thereto do not continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity including the
holding company of such entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity immediately after such transaction;

     (iii) the sale, transfer or disposition of any shares of the Company’s
stock to any person or group of persons resulting in that person or persons
holding more than fifty percent (50%) of the Company’s total voting securities;
or

     (iv) any change in the composition of the Board of Directors of the Company
such that the Continuing Directors (as defined below) cease to constitute a
majority of the Board. “Continuing Directors” shall mean those directors
appointed to the Board who (a) are members of the Board of Directors on the date
hereof or (b) are nominated or elected subsequent to the date hereof by at least
a majority of the directors who were Continuing Directors at the time of any
such nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided that a director shall not
be a Continuing Director where the director’s initial assumption of office
occurred as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or contests by or on behalf of a person other than the Board.

-8-